Citation Nr: 0033043	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  97-03 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a right frozen foot, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a left frozen foot, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased evaluation for the residuals 
of a gunshot wound to the right chest, currently evaluated as 
20 percent disabling.

4.  Entitlement to an increased (compensable) evaluation for 
pleurisy.


REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946.  He was wounded in action in Belgium in December 1944.  
Service connection was subsequently granted for residuals of 
a gunshot wound of the chest; pleurisy; and residuals of 
frozen feet.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a September 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO) which denied the veteran's claims 
of entitlement to increased evaluations for the service-
connected residuals of a gunshot wound to the chest, pleurisy 
and service-connected frozen feet.

In a June 2000 rating decision, the RO granted separate 
disability ratings of  20 percent for each of the veteran's 
service-connected frozen feet.  In AB v. Brown, 
6 Vet. App. 35 (1993), the United States Court of Appeals for 
Veterans Claims (the Court) held that on a claim for an 
original or increased rating, the veteran will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  In this case, the veteran has continued to express 
disagreement with the assigned disability rating.

In a report of contact dated in July 2000, it was noted that 
the RO had called the veteran to notify him of the June 2000 
rating decision because he was visually impaired.  During 
this conversation, the veteran stated that he was told by a 
physician that he had developed arthritis secondary to his 
service-connected gunshot wound to the right chest.  The 
veteran further stated that he would submit a claim of 
entitlement to service connection for arthritis, claimed as 
secondary to his service-connected gunshot wound to the 
chest.  To the Board's knowledge, the veteran has yet to 
submit any such claim.  Thus, the issue of entitlement to 
service connection for arthritis, claimed as secondary to his 
service-connected gunshot wound to the chest is not presently 
before the Board on appeal.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995) [the Board is without jurisdiction to 
consider issues not yet adjudicated by the RO].

The issue of entitlement to an increased rating for pleurisy 
will be addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The competent and probative evidence of record reveals 
that the veteran's residuals of frozen feet are manifested by 
pain and cold sensitivity bilaterally, with color changes and 
locally impaired sensation, and by moderate peripheral 
neuropathy bilaterally, with moderate muscle atrophy in the 
distal lower extremities and an absence of deep tendon 
reflexes in the ankles.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
bilateral frozen feet so as to render impractical the 
application of the regular schedular standards.

3.  The veteran is presently assigned a 20 percent disability 
rating for his service-connected residuals of a gunshot wound 
to the right chest, which is the maximum evaluation available 
under the applicable schedular criteria.

4.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
residuals of a gunshot wound to the right chest so as to 
render impractical the application of the regular schedular 
standards.

CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for the 
residuals of a frozen left foot have been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7122 
(1997); 38 C.F.R. § 4.104, Diagnostic Code 7122 (1999).

2.  The criteria for a 30 percent evaluation for the 
residuals of a frozen right foot have been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.104, Diagnostic Code 7122 (1997); 38 
C.F.R. § 4.104, Diagnostic Code 7122 (1999).

3.  The criteria for a separate 20 percent evaluation for 
peripheral neuropathy of the left foot have been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.68, 4.124a, Diagnostic Code 
8524 (1999).

4.  The criteria for a separate 20 percent evaluation for 
peripheral neuropathy of the right foot have been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.68, 4.124a, Diagnostic Code 
8524 (1999).

5.  The criteria for an increased disability rating for 
bilateral frozen feet on an extraschedular basis have not 
been met.  38 C.F.R. § 3.321(b)(1) (1999).

6.  The 20 percent disability rating presently assigned for 
the residuals of a gunshot wound to the right chest is the 
maximum schedular evaluation available.  38 U.S.C.A. §§ 1151; 
38 C.F.R. § 4.73, Diagnostic Code 5321 (1996); 38 C.F.R. 
§ 4.73, Diagnostic Code 5321 (1999).

7.  The criteria for an increased disability rating for the 
residuals of a gunshot wound to the right chest on an 
extraschedular basis have not been met.  38 C.F.R. 
§ 3.321(b)(1) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings for 
several service -connected disabilities.

Preliminary matters - duty to assist; standard of proof

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C. § 5103A.  The Board 
will initially address whether VA has fulfilled this duty 
with respect to the veteran's claims of entitlement to 
increased disability ratings for his service-connected 
residuals of frozen feet and entitlement to an increased 
disability rating for his service-connected residuals of a 
gunshot wound to the right chest.  The matter of development 
of the evidence with respect to the issue of entitlement to 
an increased rating for pleurisy will be addressed in the 
remand portion of this decision.

The record in this case reflects that the veteran has been 
provided with recent VA physical examinations as well as a 
full opportunity to present evidence and argument in support 
of his claims.  The Board believes that there is now ample 
medical and other evidence of record to adjudicate these 
three issues.  There is no indication that there are 
additional records that have not been obtained and which 
would be pertinent to the present claims.  Moreover, the 
veteran has pointed to no such records.  Therefore, the Board 
finds that all facts that are relevant to these issues have 
been properly developed and that no further action is 
required in order to comply with VA's statutory duty to 
assist.

It is the Board's responsibility to evaluate the evidence.  
38 U.S.C.A. § 7104(a).    When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In the interest of clarity, the Board will first review the 
law, VA regulations and other authority which are generally 
pertinent to increased rating claims.  The Board will then 
separately discuss the issues on appeal.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (the Schedule), 38 
C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (1999).

Separate disabilities arising from a single disease entity 
are to be rated separately.  38 C.F.R. § 4.25 (1999); see 
Esteban v. Brown, 6 Vet. App. 259, 261(1994).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1999); Fanning v. Brown, 4 
Vet. App. 225 (1993).

Additional law and VA regulations will be discussed where 
appropriate below.

1.  Entitlement to an increased evaluation for the residuals 
of a right frozen foot, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a left frozen foot, currently evaluated as 20 percent 
disabling.

Factual Background

The Board is required to take a veteran's entire medical 
history into consideration when evaluating the severity of a 
service-connected disability.  38 C.F.R. § 4.1 (1999); Peyton 
v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where an 
increase in the disability rating is at issue, the Board must 
look to the present level of the veteran's disability.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As will be discussed in further detail below, the record 
reflects that the veteran sustained a gunshot wound to the 
right chest in December 1944 while participating in the 
Battle of the Bulge.  The record further reflects that the 
veteran also suffered a cold injury to both of his feet at 
that same time.  According to statements made by the veteran 
during a July 1995 VA examination, he was helping to guard a 
bridge the night before he was shot when he developed 
frostbite in his feet.  He indicated that he was unable to 
change his socks at that time and that his feet became damp 
and cold.  The veteran indicated that when he was 
hospitalized following his gunshot wound, his feet became 
swollen and he could not even stand the weight of the sheets 
on them.  He reported that he also developed an area of 
necrosis on the dorsum of his left toe.

In a February 1946 rating decision, the RO granted service 
connection for frozen feet and assigned a 10 percent 
disability rating.  In a subsequent rating decision issued in 
December 1948, the RO reduced the veteran's disability rating 
to a noncompensable evaluation by reason of improvement.  
This decision was not appealed.  There is no additional 
pertinent medical or other evidence of record for 
approximately the next 48 years.

In August 1994, the veteran filed a claim of entitlement to a 
compensable evaluation for the residuals of frozen feet.  

During the July 1995 VA physical examination conducted in 
July 1995, the veteran reported that his feet often felt cold 
all the way up to he mid part of his calf.  He also reported 
that he had no trouble walking, and that he often walked 
around the mall while his wife shopped.  The VA examiner 
noted that segmental pressures had recently been performed on 
both legs, and that the interpretation was that the veteran 
had excellent blood flow to both feet.  The VA examiner also 
noted that there were abnormal toe pressures, which were 
found to be related to his frostbite history.  The VA 
examiner noted a diagnosis of frostbite of the feet, by 
history.

In the September 1995 rating decision, the RO denied the 
veteran's claim of entitlement to a compensable evaluation 
for frozen feet.  The veteran subsequently submitted a timely 
Notice of Disagreement with that decision, and, in November 
1996, the RO responded by issuing a Statement of the Case.  
In a Substantive Appeal (VA Form 9) submitted in November 
1996, the veteran asserted that a compensable evaluation was 
warranted because he experienced frequent pain and swelling 
in both feet and because his legs were always cold.

In December 1998, the veteran was provided with a VA 
peripheral nerve examination.  He reported that he had 
experienced problems with his feet ever since he suffered 
from cold exposure during the Battle of the Bulge during 
World War II.  He stated that his feet never recovered fully, 
but that he was able to work as a butcher for many years, 
which required him to stand 10 to 13 hours a day.  He 
indicated that he has experienced ongoing pain and coldness 
in his feet, and that he experienced a feeling that he could 
never warm his feet sufficiently.  Upon examination, the VA 
examiner noted that there was some moderate atrophy in the 
extensor digitorum brevis (EDB) muscles in both feet, but 
that tone was otherwise good.  Motor strength was noted to be 
5/5 in all four extremities, and sensory examination revealed 
decreased sensation to light touch, pinprick, and position 
sense in both feet and ankles in a stocking distribution.  
Deep tendon reflexes could not be elicited in the ankles, and 
loss of hair was noted in the ankles.  The VA examiner found 
that the veteran's feet were cool and purplish, but it was 
noted that he did have good distal pulses.  The VA examiner 
concluded that these findings were consistent with moderate 
peripheral neuropathy, which is probably secondary to 
significant cold exposure suffered during World War II.  

During another VA physical examination conducted in January 
1999, the veteran reiterated that his feet felt cold 
throughout the year, and particularly during the winter 
months.  He also reported that he had chronic pain in his 
lower feet, especially when walking or standing.  The VA 
examiner found that his feet were normal in color but did 
feel cold to the touch bilaterally.  The veteran's dorsalis 
pedis pulse was noted to be from 0 to 1+ on the left, and 1+ 
on the right.  Posterior pulses were noted to be 1+ 
bilaterally.  The VA examiner indicated found that there was 
significant lack of hair growth on the lower feet and ankle, 
which suggested some vascular insufficiency.  It was again 
noted that the color of both feet were skin color, although 
there was some mottling appearance.  The VA examiner noted a 
diagnosis of chronic vascular insufficiency of the feet, 
which according to the examiner was certainly a complication 
of his past cold injury.

In the June 2000 rating decision, the RO granted separate 
evaluations of 20 percent for each of the veteran's feet 
based upon his service-connected residuals of frozen feet.  
The RO also assigned a bilateral factor for both of the 
veteran's feet pursuant to 38 C.F.R. § 4.26 (1999).

In a statement dated in September 2000, the veteran's 
accredited representative asserted that the veteran's 
symptomatology more closely approximated the criteria for a 
30 percent evaluation under Diagnostic Code 7122.  The RO 
also asserted that a separate evaluation is warranted for 
peripheral neuropathy based on Note 1 of Diagnostic Code 
7122.

Rating criteria

Effective January 12, 1998, during the pendency of this 
appeal, VA's Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating cardiovascular disorders, including 
cold injury residuals.  Because the veteran's claim was filed 
before the regulatory change occurred, he is entitled to 
application of the version most favorable to him.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 311 (1991); see also 
VAOPGCPREC 3-2000 (2000) [opinion of VA General Counsel that 
the decision in Karnas is to be implemented by first 
determining whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the former and current versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 1991), can be no earlier than the 
effective date of that change, and that the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.].  See also 38 
U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 14.507 (1999) 
[precedential opinions of VA's General Counsel are binding on 
the Board].

The Board observes that the RO provided the veteran with 
notice of the former regulations in the November 1996 
Statement of the Case and of the revised regulations in the 
October 2000 Supplemental Statement of the Case.  Thus, the 
Board finds that it may proceed with a decision on the merits 
of the veteran's claim, with consideration of the original 
and revised regulations, without prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 393-394(1993).

Under the former rating criteria, residuals of frozen feet 
(immersion foot) with mild symptoms such as chilblains are 
rated as 10 percent disabling whether unilateral or 
bilateral.  Persistent moderate swelling, tenderness, 
redness, etc. is rated 20 percent when unilateral and 30 
percent when bilateral.  Loss of toes or parts, and 
persistent severe symptoms are rated 30 percent when 
unilateral and 50 percent when bilateral.  38 C.F.R. § 4.110, 
Diagnostic Code 7122 (1997).

Under the new criteria, a 10 percent evaluation is warranted 
for residuals of a cold injury with pain, numbness, cold 
sensitivity, or arthralgia; a 20 percent evaluation is 
warranted for pain, numbness, cold sensitivity, or arthralgia 
plus tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or x-ray abnormalities 
(osteoporosis, subarticular punched out lesion, or 
osteoarthritis) of the affected parts; a 30 percent 
evaluation is warranted for residuals of a cold injury with 
pain, numbness, cold sensitivity, or arthralgia plus two or 
more of the following: tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts.  The notes 
which follow these criteria explain that (1) amputations of 
fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy should be separately evaluated under other 
diagnostic codes; and that (2) each affected part (hand, 
foot, ear, nose) is to be evaluated separately and the 
ratings combined, if appropriate, in accordance with 38 
C.F.R. §§ 4.25 and 4.26.  38 C.F.R. § 4.104, Diagnostic Code 
7122 (1999).

Analysis

The veteran is seeking increased disability ratings for his 
service-connected residuals of frozen feet.  He essentially 
contends that his symptoms are more severe than is 
contemplated by the separate 20 percent disability ratings 
presently assigned for each foot under the criteria of 
38 C.F.R. § 4.110, Diagnostic Code 7122.  The veteran's 
accredited representative has also asserted that separate 
disability ratings are warranted for peripheral neuropathy 
pursuant to Note 1 of 38 U.S.C.A. § 4.104, Diagnostic Code 
7122 (1999).

i. Schedular rating

As noted above, the Board must consider the veteran's claim 
under both the current and the former schedular criteria in 
accordance with the Court's ruling in Karnas, 1 Vet. App. at 
311.  Having reviewed the complete record, the Board finds 
that the current severity of the veteran's residuals of 
frozen feet more closely approximates the criteria for 
separate 30 percent disability ratings for both feet under 
both the new and old criteria of Diagnostic Code 7122.

With respect to the new criteria, the Board finds that the 
competent and probative evidence of record reveals that the 
veteran's residuals of frozen feet are manifested by pain and 
cold sensitivity bilaterally, plus both color changes and 
locally impaired sensation.  The Board found the most 
probative evidence in this regard to be the report of the 
veteran's December 1998 VA examination, in which the VA 
examiner noted that the veteran's feet were cold and 
purplish, and that there was a loss of hair in the lower 
legs.  The VA examiner also noted that sensory examination 
had revealed decreased vibration, light touch, pinprick, and 
position sense in both feet and ankles in a stocking 
distribution.  The Board believes that these findings more 
closely approximate a 30 percent disability rating, which is 
the maximum disability rating available under the new 
criteria.  A 30 percent disability rating under the new 
criteria specifically contemplates cold injury residuals such 
as pain and cold sensitivity, when accompanied by two or more 
other listed symptoms, including color changes and locally 
impaired sensation.

Similarly, the Board also believes that the veteran's 
symptoms more closely approximate a rating of 30 percent 
under the old criteria, which contemplates persistent 
moderate symptoms, such as swelling, tenderness, and redness.  
As noted above, the veteran has reported experiencing chronic 
pain, swelling, and coldness in his feet.  The veteran's 
reports are consistent with the findings of the December 1998 
VA examiner, who noted that the veteran's feet were cold and 
purplish, and that there was some decreased sensation in the 
feet and ankle.  The Board also believes these findings are 
consistent with those of the January 1999 VA examiner, who 
noted that the veteran experienced chronic pain in his feet 
and that his feet were cold to the touch with some mottling 
in their appearance.  The Board believes these symptoms are 
consistent with "persistent" and "moderate" symptoms as 
contemplated by a 30 percent disability rating under the old 
criteria.

The Board has considered whether a 50 percent evaluation is 
warranted for the veteran's residuals of frozen feet, as a 50 
percent disability rating was the maximum rating available 
under the old criteria.  However, a 50 percent disability 
rating under the old criteria was only warranted if there was 
evidence of loss of toes or parts.  In this case, there is no 
indication that the veteran experienced loss of toes or parts 
of his toes due to his in-service cold injury.  Thus, the 
Board finds that the preponderance of the evidence is against 
the assignment of a 50 percent disability rating under the 
old criteria.

The Board notes with respect to VAOPGCPREC 3-2000, the 
outcome would be the same under either the former or current 
versions of the regulation, and neither version appears to be 
more favorable to the veteran.   

In short, the Board finds that the competent and probative 
evidence of record supports the assignment of 30 percent 
disability ratings for each of the veteran's feet under both 
the new and old criteria.  The Board further finds that the 
preponderance of the evidence is against a 50 percent 
disability rating under the old criteria.

ii.  Separate ratings for peripheral neuropathy

As noted above, the veteran's accredited representative 
contends that the veteran should be awarded separate 
disability ratings for peripheral neuropathy pursuant to 
Note 1 of 38 C.F.R. § 4.104, Diagnostic Code 7122 (1999).  In 
support of this assertion, the representative has pointed to 
the report of the veteran's December 1998 VA examination, in 
which the VA examiner noted a diagnosis of moderate 
peripheral neuropathy.

Having reviewed the report of the veteran's December 1998 VA 
examination, as well as the provisions of Note 1 of 
Diagnostic Code 7122, the Board agrees with the assertion of 
the veteran's representative that separate disability ratings 
should be warranted for the veteran's bilateral peripheral 
neuropathy.  Specifically, the Board believes that separate 
20 percent disability ratings are warranted for each foot 
under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 
8524, which pertains to neuritis of the internal popliteal 
nerve.  This conclusion is based upon the findings of the 
December 1998 VA examiner, who diagnosed the veteran with 
moderate peripheral neuropathy secondary to his service-
connected cold injury.  The VA examiner reached this 
conclusion after physical examination had revealed moderate 
muscle atrophy in the veteran's lower extremities and an 
absence of deep tendon reflexes in the lower extremities.  In 
light of these findings, the Board believes that the 
competent and probative evidence of record supports the 
assignment of separate 20 percent disability ratings for both 
of the veteran's feet under 38 C.F.R. § 4.124a, Diagnostic 
Code 8524.

The Board notes that in VAOPGCPREC 3-2000 (2000) the VA 
General Counsel held that the retroactive reach of a revised 
regulation can be no earlier than the effective date of that 
change, and that the Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  As noted above, Note 1 of 
38 C.F.R. § 4.104, Diagnostic Code 7122 (1999), which calls 
for a disability rating separate from that assigned under 
Diagnostic Code 7122 when peripheral neuropathy is present, 
was not in effect prior to January 12, 1998.  Thus, it would 
appear at first glance that the effective date of the 
veteran's separate 10 percent ratings under Diagnostic Code 
8524 can be no earlier than January 12, 1998.  

However, although Note 1 is not effective for the period 
prior to January 12, 1998, the Board does not believe that 
the provisions of Diagnostic Code 7122 in effect at that time 
forbid the assignment of a separate rating for the veteran's 
peripheral neuropathy under Diagnostic Code 8525.  
Notwithstanding the fact that the old version of Diagnostic 
Code 7122 is silent on this matter, the Board notes that the 
provisions of 38 C.F.R. § 4.25(b) were in effect at that 
time, and the provisions of this regulation clearly call for 
all disabilities, including those arising from a single 
disease entity, to be rated separately, and then combined in 
accordance with 38 C.F.R. § 4.25.  See also Esteban v. Brown, 
6 Vet. App. 259, 262 (1994) [holding that evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition].  

In this case, the Board believes that the veteran's 
peripheral neuropathy constitutes a disability that arose 
from his service-connected cold injury, but remained separate 
and distinct from the symptoms of his service-connected 
disability already compensated by the old criteria of 
Diagnostic Code 7122.  Thus, the Board believes that separate 
disability ratings of 20 percent for each foot are also 
warranted under Diagnostic Code 8524 for the period prior to 
January 12, 1998.  Furthermore, because the symptoms of the 
veteran's peripheral neuropathy, such as muscle atrophy and 
absence of deep tendon reflexes, are not duplicative or 
overlapping of the symptoms already compensated by Diagnostic 
Code 7122, the Board further finds that the separate 
disability ratings assigned under this code do not violate 
the anti-pyramiding regulations of 38 C.F.R. § 4.14.

The Board has considered whether a rating in excess of 20 
percent is warranted under the criteria of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8525.  However, the Board found the 
most probative evidence in this regard to be the opinion of 
the December 1998 VA examiner who diagnosed the veteran with 
peripheral neuropathy.  Although the VA examiner found that 
there was a total absence of deep tendon reflexes, the VA 
examiner also found that there was only a "moderate" degree 
of muscle atrophy in the veteran's lower extremities.  Based 
on his examination, the VA examiner concluded that the 
veteran had only a "moderate" level of peripheral 
neuropathy due to his in-service cold injury.  There is no 
medical evidence to the contrary.  Thus, the Board finds that 
the preponderance of the evidence is against ratings in 
excess of 20 percent under Diagnostic Code 8524 for 
"moderate" neuritis of the internal popliteal nerve.

Under the amputation rule set forth in 38 C.F.R. § 4.68 
(1999), the combined ratings for disabilities of an extremity 
shall not exceed the rating for the amputation at the 
elective level, were amputation to be performed.  For 
example, the combined evaluations for disabilities below the 
knee shall not exceed the 40 percent evaluation set forth 
under 38 C.F.R. § 4.71a, Diagnostic Code 5165 (1999) for a 
below the knee amputation.  Thus, in light of the facts in 
this case, 38 C.F.R. § 4.68 and Diagnostic Code 5165 preclude 
a combined rating greater than the 40 percent combined rating 
which the veteran now has for each foot.  Under the formula 
provided 38 C.F.R. § 4.25 (1999) for determining combined 
ratings, the separate disability evaluations of 30 percent 
and 20 percent now assigned for each foot would combine to a 
44 percent, which is converted to the nearest degree 
divisible by 10, or 40 percent.
iii. Conclusion

In summary, the Board finds that the competent and probative 
evidence of record supports the assignment of separate 30 
percent disability ratings for each of the veteran's feet 
under both the former and revised criteria of 38 C.F.R. 
§ 4.110, Diagnostic Code 7122.  The Board also finds that the 
competent and probative evidence of record supports the 
assignment of separate 20 percent disability ratings for each 
foot for moderate peripheral neuropathy under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8524.  The amputation rule, 
38 C.F.R. § 4.68, is applicable in each instance.  To this 
extent, the benefits sought on appeal are granted.

Extraschedular rating

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996); see 
also VAOPGCPREC 6-96.  Bagwell left intact, however, a prior 
Court holding in Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
which found that when an extraschedular grant may be in 
order, that issue must be referred to those "officials who 
possess the delegated authority to assign such a rating in 
the first instance," pursuant to 38 C.F.R. § 3.321.  The RO 
concluded in the October 2000 Supplemental Statement of the 
Case that referral for an extraschedular evaluation was not 
warranted for the veteran's service-connected residuals of 
bilateral frozen feet.  The Board will, accordingly, consider 
the provisions of 38 C.F.R. § 3.321(b)(1).  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).

For the reasons discussed below, the Board finds that the 
evidence of record in this case does not show that the 
veteran's service-connected residuals of bilateral frozen 
feet present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. 3.321(b)(1).  See 
also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The record in this case does not demonstrate that the 
veteran's residuals of bilateral frozen feet markedly 
interfere with employment or that he has required frequent 
periods of hospitalization for this disability.  The record 
reflects that the veteran is 78 years old and that he is a 
retired butcher.  He has not asserted that his service-
connected residuals of bilateral frozen markedly interferes 
with his ability to maintain employment, and the medical and 
other evidence of record does not demonstrate that such was 
the case.

The medical evidence of record, which has been discussed 
above, demonstrates that the veteran's residuals of bilateral 
frozen feet are manifested by pain and cold sensitivity 
bilaterally, with color changes and locally impaired 
sensation, and by moderate peripheral neuropathy bilaterally, 
with moderate muscle atrophy in the distal lower extremities 
and an absence of deep tendon reflexes in the ankles.  There 
is no medical evidence that indicates that the residuals of 
the veteran's frozen feet are unusual in any way not 
contemplated by the applicable schedular criteria.  During 
his December 1998 VA examination, the veteran reported that 
although his feet never "got back to normal" after 
discharge, he was able to work 10 to 13 hours a day as a 
butcher.  As noted, the veteran is now retired and he has 
never asserted that his service-connected foot problems 
interfere with his obtaining employment.  Indeed, during his 
examination, the veteran stated that he felt that he was only 
"minimally" disabled due to his frozen feet residuals.  
There is also no indication that the veteran has recently 
hospitalized due to his service-connected residuals of 
bilateral frozen feet.

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the assignment of an extraschedular rating under 38 C.F.R. 
3.321(b)(1).  The evidence of record does not reflect any 
factor which takes the veteran outside of the norm, or which 
presents an exceptional or unusual disability picture.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired]. Accordingly, the Board determines 
that referral for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

3.  Entitlement to an increased evaluation for the residuals 
of a gunshot wound to the right chest, currently evaluated as 
20 percent disabling.

Factual Background

As noted above, the record reflects that the veteran 
sustained a gunshot wound to the right chest in December 1944 
while participating in the Battle of the Bulge.  His service 
medical records show that he was taken to a field hospital, 
where he was diagnosed with a perforation wound to the right 
chest, entrance lateral of the 8th rib, exit section level of 
4th rib; fracture compound comminuted 5th and 6th rib with some 
loss of substance; a superficial lacerating wound of the 
diaphragm; a sucking wound; and a blast injury to the lung.  
Upon his arrival at the field hospital, the veteran underwent 
debridement of the wound with sulfa and penicillin, a 
resection of the jagged ends of the ribs, suture of the 
lacerated diaphragm, and closure of the sucking wound.  

Following the veteran's arrival at a U.S. Army Hospital in 
January 1945, a physician noted diagnoses of a perforation 
gunshot wound to the right chest, right thorax entrance 8th 
rib, exit 4th rib, anterior chest; laceration wound, suture, 
right diaphragm; fracture compound comminuted right anterior 
7th rib; right hemothorax; right pneumothorax; and acute 
pleuritic adhesions, right casto phrenic angle and diaphragm.

In the February 1946 rating decision, the RO granted service 
connection for a gunshot wound to the right chest and 
assigned a 10 percent disability rating.  Thereafter, in a 
September 1946 rating decision, the RO assigned an increased 
disability rating, 20 percent, for the veteran's service-
connected gunshot wound residuals.

In August 1994, the veteran filed a claim of entitlement to 
an increased evaluation for his service-connected residuals 
of a gunshot wound to the chest.  This statement is negative 
for any specific arguments regarding this claim.  Similarly, 
the veteran's Notice of Disagreement and Substantive Appeal 
were also negative for any specific argument regarding this 
claim.  Rather, the veteran appears to have focused the bulk 
of his argument in these statements to the other claims on 
appeal.

During a VA respiratory examination conducted in January 
1999, the veteran reported that for the past number of years 
he was experiencing some limitation in function due to 
respiratory problems.  The veteran reported that he had a 
history of smoking, but that he quit five years before.  The 
VA examiner concluded that the veteran had underlying chronic 
obstructive pulmonary disease (COPD) with an asthmatic 
component.  The veteran reportedly denied any other acute 
episodes of shortness of breath consistent with the asthmatic 
features of his underlying problem, but the VA examiner found 
that this was somewhat negated by his pulmonary function 
tests, which showed significant reversibility on 
bronchilators.  The VA examiner indicated that the veteran's 
other problem, and the one relating to his service-connected 
gunshot wound, was the presence of pain and discomfort at the 
site of the old surgical incision and rib resection.  The VA 
examiner noted that the veteran experienced significant pain 
on his right side, which prevented him from lying on that 
side.  The VA examiner also noted that there was significant 
pain and discomfort on palpation, particularly anterior of 
the scar on the right chest wall.  The VA examiner concluded 
that given the severity of his pain and his inability to 
relieve it, the pain and discomfort he experienced in this 
area limited his activity by fifty percent.

In the VA Form 646 submitted in September 2000, the veteran's 
accredited representative set forth various arguments 
regarding the veteran's claims of entitlement to increased 
ratings for the residuals of frozen feet and pleurisy.  With 
respect to the veteran's claim of entitlement to an increased 
disability rating for the residuals of a gunshot wound to the 
right chest, the representative indicated that they were 
resting the appeal on the report of the veteran's VA 
examination.

Rating criteria

The veteran is currently service-connected for the residuals 
of a gunshot wound to the right chest.  Such wounds often 
result in impairment of muscle, bone and/or nerve.  Through 
and through wounds and other wounds of the deeper structures 
almost invariably destroy parts of muscle groups.  See 38 
C.F.R. § 4.47 (1999). Muscle Group damage is categorized as 
slight, moderate, moderately severe and/or severe and 
evaluated accordingly under 38 C.F.R. § 4.56.  Evaluation of 
residuals of gunshot wound injuries includes consideration of 
resulting impairment to the muscles, bones, joints and/or 
nerves, as well as the deeper structures and residual 
symptomatic scarring.  See 38 C.F.R. §§ 4.44, 4.45, 4.47, 
4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 (1999).  In 
considering the residuals of such injuries, it is essential 
to trace the medical-industrial history of the disabled 
person from the original injury, considering the nature of 
the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41 (1999).

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include FIVE muscle groups for the torso and neck (Diagnostic 
Codes 5319 through 5323).  See 38 C.F.R. § 4.55(b).  For 
muscle group injuries in different anatomical regions which 
do not act upon ankylosed joints, each muscle group injury 
shall be separately rated and the ratings combined only under 
the provisions of 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.55(f). 
For compensable muscle groups which are in the same 
anatomical region but do not act on the same joint, the 
evaluation of the most severely injured muscle group will be 
increased one level and used as the combined evaluation for 
the affected muscle groups.  See 38 C.F.R. § 4.55(e).

The rating criteria for muscle group injuries were changed 
effective July 13, 1997, during the pendency of this appeal.  
62 Fed. Reg. No. 106, 30235-30240 (June 3, 1997). [codified 
at 38 C.F.R. §§ 4.55-4.73 Diagnostic Codes 5301-5329; 38 
C.F.R. §§ 4.47-4.54, 4.72 were removed and reserved].  The 
defined purpose of these changes was to incorporate updates 
in medical terminology, advances in medical science, and to 
clarify ambiguous criteria.  The comments also clarify that 
such were not intended as substantive changes.  See 62 Fed. 
Reg No. 106, 3-225-30237.

As revised, 38 C.F.R. § 4.56 now provides as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal; (b) A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged; (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; (d) 
Under diagnostic codes 5310 through 5312, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles. (i) Type of injury.  Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles. (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles. (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low- velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles. (i) Type of injury.  
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring. (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements. (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

38 C.F.R. § 4.56, as amended at 62 Fed. Reg. 30235 (June 3, 
1997).

Pursuant to Diagnostic Code 5321, Muscle Group XXI refers to 
the thoracic muscle group.  The function of this muscle group 
is respiration.  The 0 percent rating contemplates a slight 
disability of Muscle Group XXI.  A 10 percent rating 
contemplates a moderately disability of Muscle Group XXI.  A 
20 percent rating, the highest rating assignable under this 
diagnostic code, contemplates severe or moderately severe 
disability of Muscle Group XXI.  38 C.F.R. § 4.73, Diagnostic 
Code 5321 (1999); 38 C.F.R. § 4.73, Diagnostic Code 5321 
(1996).

The Court has held that when the regulations concerning 
entitlement to a higher rating undergo a substantive change 
during the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria which is to his 
advantage.  Karnas, 1 Vet. App. at 312; see also VAOPGCPREC 
3-2000 (2000).  The Board finds that, as to this case, 38 
C.F.R. §§ 4.55, 4.56, 4.72, 4.73 and applicable diagnostic 
codes have not undergone any substantive changes.

Analysis

The Board notes that the veteran's residuals of a gunshot 
wound to the right chest are currently evaluated as 20 
percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 
5321, which is the maximum disability rating under that code.  
A 20 percent disability rating contemplates severe and 
moderately severe injury to the thoracic muscle group.

The veteran is seeking an increased disability rating for his 
service-connected residuals of a gunshot wound to the right 
chest.  Although his contentions with respect to this 
particular disability are unclear from a reading of the 
record, he appears to be contending that an increased 
disability rating is warranted based upon pain and discomfort 
he experiences in his right chest area.  

Having reviewed the record, the Board believes that the 
competent and probative evidence of record supports the 
finding that the veteran's residuals of a gunshot wound to 
the chest are manifested by a "moderately severe" injury to 
Muscle Group XXI.  In essence, the Board believes that the 
veteran's gunshot wound is manifested by a through and 
through wound by small high velocity missile; with 
debridement and a history of hospitalization for a prolonged 
period for treatment of wound; and a record of consistent 
complaints of pain and discomfort.  However, as discussed 
above, the veteran is already assigned the maximum schedular 
evaluation available under Diagnostic Code 5321.  Even if the 
Board were to assume that the veteran's disability was 
manifested by a "severe" injury to Muscle Group XXI, which 
does not appear to be the case, there is no higher schedular 
rating available under the applicable criteria than 20 
percent.

Because the veteran is already assigned the maximum 
disability rating available under Diagnostic Code 5321, the 
Board has explored the possibility of assigning a separate 
disability rating for certain symptoms per Esteban.  However, 
neither the veteran nor his representative have pointed to 
any additional disabilities resulting from his in-service 
gunshot wound.  The Board has reviewed the record and there 
is no indication that the veteran suffers from any 
neurological disability due to his gunshot wound so as to 
support a separate disability rating on that basis.  Although 
the VA examiner noted the presence of a scar on the veteran's 
chest, the examiner found it to be well-healed and physical 
examination failed to reveal any of evidence of tenderness or 
painful scarring so as to warrant a compensable disability 
rating under 38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).  
In addition, there is also no evidence of any of swelling, 
ulceration, or depression of the scar, and no evidence that 
the veteran experiences functional loss attributable to his 
residual scar.  Thus, separate disability ratings under 
38 C.F.R. § 4.118, Diagnostic Codes 7803 or 7805 (1999) are 
not warranted.  In short, the Board finds that there is no 
basis in the record on which to assign a separate disability 
for the veteran's residuals of a gunshot wound to the right 
chest pursuant to Esteban.

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45 and 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) [pain may be the basis for an increased 
rating for an orthopedic disability, regardless of whether or 
not orthopedic disability Diagnostic Code criteria are met].

The veteran's disability is rated as 20 percent disabling, 
the highest rating available under Diagnostic Code 5321.  The 
aforementioned provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 
are therefore not for consideration.  See Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).

In summary, the Board finds that the veteran is already 
receiving the maximum disability rating available under 
38 C.F.R. § 4.73, Diagnostic Code 5321 for the residuals of a 
gunshot wound to the chest.  The Board further finds that 
there is no basis in the record on which to assign a separate 
disability for the veteran's residuals of a gunshot wound to 
the right chest pursuant to Esteban.  Thus, the Board 
concludes that the preponderance of the evidence is against 
an increased disability rating for the veteran's residuals of 
a gunshot wound to the chest.

Extraschedular rating

The RO concluded in the October 2000 Supplemental Statement 
of the Case that referral for an extraschedular evaluation 
was not warranted for the veteran's service-connected 
residuals of a gunshot wound to the right chest.  The Board 
will, accordingly, consider the provisions of 38 C.F.R. 
§ 3.321(b)(1).  

As noted above, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).

The Board finds that the evidence of record in this case does 
not show that the veteran's service-connected residuals of a 
gunshot wound to the right chest present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating under 38 
C.F.R. 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

The record in this case does not demonstrate that the 
veteran's residuals of a gunshot wound to the chest markedly 
interfere with employment or that he has required frequent 
periods of hospitalization for this disability.  

As discussed, the veteran is 78 years old and is a retired 
butcher. The medical evidence of record, which has been 
discussed above, demonstrates that the veteran's residuals of 
a gunshot wound to the chest are manifested by a "moderately 
severe" injury to Muscle Group XXI, with consistent 
complaints of pain and discomfort.  There is no medical 
evidence that indicates that the residuals of the veteran's 
frozen feet are unusual in any way, and the veteran has not 
pointed to any evidence showing that such is the case.  To 
the contrary, the veteran has indicated that prior to his 
retirement, he was able to work 10 to 13 hours a day as a 
butcher.  Since retiring, he has never asserted that his 
service-connected gunshot wound residuals interfere with his 
obtaining employment.  There is also no indication that the 
veteran has recently hospitalized due to his service-
connected residuals of residuals of a gunshot wound.

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the assignment of an extraschedular rating under 38 C.F.R. 
3.321(b)(1).  The evidence of record does not reflect any 
factor which takes the veteran outside of the norm, or which 
presents an exceptional or unusual disability picture.  See 
Moyer, 2 Vet. App. at 293; see also Van Hoose, 4 Vet. App. at 
363 [noting that the disability rating itself is recognition 
that industrial capabilities are impaired].  Accordingly, the 
Board determines that referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.


ORDER

Separate disability evaluations of 30 percent under 
Diagnostic Code 7122 and 20 percent under Diagnostic Code 
8524 are granted for the residuals of a frozen left foot, 
subject to the amputation rule, 38 C.F.R. § 4.68. 

Separate disability evaluations of 30 percent under 
Diagnostic Code 7122 and 20 percent under Diagnostic Code 
8524 are granted for the residuals of a frozen right foot, 
subject to the amputation rule, 38 C.F.R. § 4.68. 

Entitlement to a rating in excess of 20 percent for the 
residuals of a gunshot wound to the right chest is denied.



REMAND


4.  Entitlement to an increased (compensable) evaluation for 
pleurisy.

The veteran is also seeking a compensable evaluation for his 
service-connected pleurisy, residual to his gunshot wound to 
the right chest, which is evaluated under the criteria found 
in 38 C.F.R. § 4.97, Diagnostic Code 6845.  As noted above, 
VA has a duty to assist the veteran in the development of his 
claims.  In accordance with this duty, and for the reasons 
and bases set forth below, the Board believes that additional 
evidentiary development is necessary before this claim can be 
properly addressed.

In the VA Form 646 submitted in September 2000, the veteran's 
accredited representative noted that pulmonary function tests 
conducted in January 1999 revealed FEV1/FVC findings of 49 
percent.  The representative asserted that in light of these 
tests, the veteran's pleurisy should warrant a compensable 
evaluation under the criteria of 38 C.F.R. § 4.104, 
Diagnostic Code 6845.  However, the Board notes that while 
the January 1999 VA examiner did note FEV1/FVC findings of 46 
pre-bronchodilator and 49 percent post-bronchodilator, the VA 
examiner attributed the results of the veteran's pulmonary 
tests to underlying chronic obstructive pulmonary disease 
(COPD), with an asthmatic component, which he appeared to 
believe was unrelated to the veteran's service-connected 
gunshot wound.  The only mention of pleurisy secondary to the 
veteran's gunshot wound was a notation made the VA examiner 
in the medical history portion of the report when discussing 
the nature of the initial in-service injury.

The Board has reviewed the recent medical evidence of record 
and can find no indication that the veteran has active 
pleurisy secondary to his service-connected gunshot wound.  
In light of the veteran's January 1999 pulmonary tests, 
however, the Board believes that additional development is 
warranted so the veteran can be provided with an additional 
VA examination in order to obtain further clarification as to 
the nature of the current pulmonary symptoms.  

Effective October 7, 1996, during the pendency of this 
appeal, changes were made to the schedular criteria for 
evaluating certain respiratory diseases, including pleurisy.  
See 61 Fed. Reg. 46720 (September 5, 1996).  Because the 
veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version most 
favorable to him.  See Karnas, 1 Vet. App. at 311; see also 
VAOPGCPREC 3-2000 (2000).

The veteran's accredited representative has also asserted 
that the veteran was not provided with the revised 
regulations in the Supplemental Statements of the Case 
(SSOC).  For this reason, the representative asserted that 
the SSOC's were essentially flawed for not considering the 
veteran's claim under the new criteria.  

The Board notes that while the representative is correct that 
the RO does not appear to have considered the veteran's claim 
under the new regulations in either the June 2000 or October 
2000 SSOC, it does appear that the veteran was advised of the 
revised regulation in the November 1996 Statement of the 
Case.  Nevertheless, in order to ensure full compliance with 
Karnas, the Board finds that while this case is in remand 
status, the RO must ensure that the veteran's claim is 
considered under both old and revised rating criteria for 
respiratory disorders to see which version is most favorable 
to him. See Karnas, 1 Vet. App. at 311; see also VAOPGCPREC 
3-2000 (2000).

Under the currently applicable criteria, a 10 percent 
evaluation is to be assigned where there is Forced Expiratory 
Volume per one second (FEV- 1) of 71 to 80 percent predicted, 
or; FEV-l/Forced Vital Capacity (FVC) of 71 to 80 percent, 
or; Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 66 to 80 percent 
predicted.  A 30 percent evaluation requires FEV- I of 56 to 
70 percent predicted, or; FEV-l/FVC of 56 to 70 percent, or; 
DLCO (SB) of 56 to 65 percent predicted.  A 60 percent 
evaluation requires FEV-1 of 40 to 55  percent predicted, or; 
FEV-I/FVC of 40 to 55 percent, or; DLCO (SB) of 40  to 55  
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 100 percent 
evaluation requires FEV-1 less than 40 percent of predicted 
value, or; the ratio of FEV-1 /FVC less than 40 percent, or; 
DLCO (SB) less than 40 percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.

The criteria are stated in the in the disjunctive ("or") 
rather than the conjunctive ("and").  In other words, under 
the new rating criteria, only one of the requirements must be 
met in order for the increased rating to be assigned.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994).  The schedular 
criteria thus require testing for DLCO(SB).  

Accordingly, the case is remanded for the following actions:

1.  The RO should contact the veteran 
through his accredited representative in 
order to ascertain whether there is any 
additional medical evidence pertaining to 
his service-connected pleurisy which has 
not been associated with his VA claims 
folder.  After securing any necessary 
consents from the veteran, the RO should 
obtain such evidence and associate it 
with the veteran's VA claims folder.

2.  The veteran should then be afforded a 
VA examination by a pulmonary specialist.  
The veteran's claims folder and a copy of 
this remand must be made available to the 
physician for review in conjunction with 
the examination.  The examiner should be 
asked to determine whether the veteran 
has active pleurisy and if so, what are 
the manifestations thereof.  If, in the 
discretion of the examiner, additional 
diagnostic testing is in order, such 
tests should be performed, to include 
pulmonary function tests.  It is 
imperative that pulmonary function 
testing include findings pertinent to 
DLCO (SB).  To the extent possible, the 
examiner should distinguish between 
symptoms attributable to the veteran's 
service-connected pleurisy and those 
attributable to any other pulmonary 
disabilities found to be present.  The 
report of the examination should be 
associated with the veteran's VA claims 
folder.

3.  The RO should then readjudicate the 
veteran's claim of entitlement to an 
increased rating for pleurisy under both 
the old and revised rating criteria for 
respiratory disorders.  Additional 
evidentiary development may be 
undertaken, if deemed to be appropriate 
by the RO.  The RO's attention is 
specifically directed to the provisions 
of the VA rating schedule pertaining to 
findings pertinent to DLCO (SB).  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals



 

